Title: Antoine-Raymond-Gualbert-Gabriel de Sartine to the American Commissioners, 5 November 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 5. 9bre. 1778.
J’ai l’honneur, Messieurs, de vous envoyer un mémoire qui m’a été adressé d’Alresford, par un Chirurgien François pris sur le Batiment Americain Le Gest. Si les Etats unis ont adoptés quelques precautions pour faire passer des secours à leurs Sujets, detenus en Angleterre, je ne doute pas que vous ne les étendiez sur ce François qui paroit les meriter. Je vous prie, de me faire savoir ce que vous voudrez bien decider en sa faveur.
J’ai l’honneur d’être avec la Considération la plus distinguée, Messieurs, Votre tres humble et très obeisssant Serviteur
(signé) De Sartine
A Mrs. Les Deputés des Etats unis.
